DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 and claims 1-20, respectively of U. S. Patent No. 11054796 and 10409243 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ray et al. (U.S. Patent Application Publication 2011/0087988 hereinafter Ray)

With regard to claim 1, Ray teaches a building control system of a building, the building control system comprising:
a plurality of components of the building control system located throughout the building and connected over a network, the plurality of components including at least one data sensor, at least one control component, and one or more pieces of equipment <fig 1, 13 show components connected throughout the building over a network para 0032, group of equipment para 0031, temperature sensor para 0036, GCEs can control devices/components para 0036-0038>;

a user interface connected to the network and including a display configured to display a real-time dashboard including a menu displaying a list of the one or more pieces of equipment in the building and a plurality of smart buttons for viewing by a user <user interface is provided with a menu listing equipment fig 2 items 202,204, 206, 208 para 0031-0032>; and 
a processor <fig 4A item 402> connected to the network and upon selection, by the user via the user interface, of a piece of equipment from the one more pieces of equipment from the menu, the processor is configured to <fig 2, 4B, 5A-5F show user interface for selecting an equipment para 0031, 0046-0048>: 
access real-time data from the selected piece of equipment <real-time data can be gathered para 0033-0036>; and 
generate on the display within an area of each of the plurality of smart buttons, an associated set of dynamic real-time summary information from the real-time data for each of the plurality of smart buttons for the selected piece of equipment <summary information can be provided using real-time data para 0031, 0033-0036. See also para 0068, fig 11>.  
With regard to claim 11, Ray teaches a method for operating a dashboard of a building control system of a building, the method comprising: 

upon selection of the component, the processor configured to: 
access real-time data from the selected component <real-time data can be gathered para 0033-0036>; 
generate on the user interface within an area of each of a plurality of smart buttons, an associated set of dynamic real-time summary information from the real-time data for each of the plurality of smart buttons <summary information can be provided using real-time data para 0031, 0033-0036. See also para 0068, fig 11>; and
selecting via the user interface a smart button from the plurality of smart buttons, upon selection, the processor is further configured to generate on the user interface within an area of each of a second plurality of smart buttons, a more detailed description of the set of dynamic real-time summary information associated with the selected smart button selected <detail can be viewed para 0058, 0074, additional information can be displayed para 0068>. 
With regard to claim 15, Ray teaches a processor of a building control system connected over a network, the processor configured to: 

access real-time data from the selected piece of equipment <real-time data can be gathered para 0033-0036>;
associate a set of dynamic real-time summary information from the real-time data for each of a plurality of smart buttons according to an identified category <summary information can be provided using real-time data para 0031, 0033-0036. See also para 0068, fig 11, different types (category) of information can be displayed para 0040, figs 5E, 5F>; and 
generate on the display within an area of each of the plurality of smart buttons, the associated set of dynamic real-time summary information for each of the plurality of smart buttons <summary information can be provided using real-time data para 0031, 0033-0036. See also para 0068, fig 11>. 
With regard to claims 2, 19, these claims depend upon claims 1 and 15 respectively, which are rejected above. In addition, Ray teaches wherein the processor is further configured to access historical data for the selected piece of equipment <history information can be provided para 0032-0033>. 
With regard to claim 3, this claim depends upon claim 1, which is rejected above. In addition, Ray teaches wherein the processor is further configured to access 
With regard to claim 4, this claim depends upon claim 1, which is rejected above. In addition, Ray teaches wherein the plurality of smart buttons is arranged in a matrix <fig 2 items 202, 204, 206, 208, para 0039 shows smart buttons arranged in a matrix>. 
With regard to claim 5, this claim depends upon claim 1, which is rejected above. In addition, Ray teaches wherein the real-time data is dynamically pre-configured <data to be viewed can be configured for a user para 0090>. 
With regard to claim 6, this claim depends upon claim 1, which is rejected above. In addition, Ray teaches wherein each smart button of the plurality of smart buttons is configured to display a different category of information <different type of information can be displayed para 0040, figs 5E, 5F>. 
With regard to claim 7, this claim depends upon claim 6, which is rejected above. In addition, Ray teaches wherein one or more different categories of information are selected from group consisting of a view details display, monitor alarms, view trends <fig 5E>, maintenance, view schedule, view display, perform maintenance, manage tenants' list, generate tenants' bills, schedule events, perform tuning, generate reports, scan for devices, network errors, add and edit a network, wireless commissioning reporting, manage network devices, manage IP (internet protocol), an air handler, a building server, a search filter, equipment details, and a navigation tree. 
With regard to claims 8, 20, these claims depend upon claims 1 and 15 respectively, which are rejected above. In addition, Ray teaches wherein upon selection, by the user via the user interface, of a smart button from the plurality of smart buttons, the processor is further configured to generate on the display within an area of each of a second plurality of smart buttons, a more detailed description of the set of the dynamic real-time summary information associated with the smart button selected by the user <detail can be viewed para 0058, 0074, additional information can be displayed para 0068>. 
With regard to claim 9, this claim depends upon claim 1, which is rejected above. In addition, Ray teaches wherein the processor is further configured to obtain an energy log for the selected piece of equipment that details an overall health of the selected piece of equipment <energy usage and alarm condition can be shown para 0054>. 
With regard to claim 10, this claim depends upon claim 1, which is rejected above. In addition, Ray teaches wherein a background color of the plurality of smart buttons indicates a level of information present on a smart button <colors can be used para 0029>. 
With regard to claims 12, 16, these claims depend upon claims 11 and 15 respectively, which are rejected above. In addition, Ray teaches wherein the processor is further configured to display the dynamic real-time summary information as a mini-graphic chart <fig 5B item 512, para 0048 a graph can be shown> 
With regard to claims 13, 17, these claims depend upon claims 11 and 15 respectively, which are rejected above. In addition, Ray teaches wherein the processor is further configured to display the dynamic real-time summary information as a textual display >text readings can be show para 0047>. 
With regard to claims 14, 18, these claims depend upon claims 11 and 15 respectively, which are rejected above. In addition, Ray teaches wherein a visual representation of the dynamic real-time summary information is customizable by a user <display can be customized para 0032>. 
Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142